t c memo united_states tax_court roger and jean muldavin petitioners v commissioner of internal revenue respondent docket no 6854-o0l filed date roger and jean muldavin pro sese timothy s murphy for respondent memorandum findings_of_fact and opinion vasquez judge pursuant to sec_6330 ’ petitioners seek review of respondent’s determination to proceed with collection of petitioners’ and tax_liabilities unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure - findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed the petition petitioners resided in arcadia michigan in respondent issued statutory notices of deficiency to petitioners for and in respondent issued a statutory_notice_of_deficiency to petitioners for petitioners filed petitions with the court regarding their and tax years the court issued muldavin v commissioner tcmemo_1997_ orders and decisions which addressed the deficiencies and additions to tax for petitioners’ and tax years petitioners did not appeal these decisions a stipulated decision was entered for petitioners’ tax_year on date respondent prepared a notice_of_federal_tax_lien ftl notice for roger muldavin mr muldavin for and an ftl notice for petitioners for and that same day respondent mailed the ftl notices to the register of deeds manistee county michigan register’s office on date respondent issued a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 this opinion also addressed the deficiencies and additions to tax determined by respondent for petitioners’ and tax years hearing notice to mr muldavin for and a hearing notice to petitioners for and on date the register’s office recorded the ftl notices on or about date petitioners filed a request for a collection_due_process_hearing form petitioners explained their disagreement with the ftl notices as follows we are currently before the u s tax_court for with the opportunity to open for greater oil depletion allowances adjustments for carryforward and carryback credits have not been made for depletion depreciation and prepayments as the court so ordered nor has the commissioner fullfilled sic its promises to make such adjustments in exchange for our not going to trial over proper business_expenses in ann arbor michigan pursuant to petitioners’ request for a hearing appeals officer mary jo fedewa held a hearing attended by petitioners and ms fedewa petitioners raised two issues at the hearing they challenged the underlying deficiencies and they claimed that respondent had not followed proper procedures in providing them with the hearing notices ms fedewa verified that for each of the years in issue petitioners received a statutory_notice_of_deficiency they petitioned the court and a decision had been entered ms fedewa also verified that on date respondent prepared petitioners claimed they were entitled to additional depletion allowances and wanted respondent to change the computation of their underlying liabilities q4e- and mailed the ftl notices for each of the years in issue to the register’s office and that on date respondent issued hearing notices for each of the years in issue to petitioners ms fedewa repeatedly explained to petitioners that she could not consider the underlying liabilities on date respondent mailed mr muldavin a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination for and petitioners a notice_of_determination for and the appeals_office made the following determinations in the notices of determination there were no open tax_court cases for through petitioners could not raise the amount of the underlying liabilities as an issue and as no collection alternatives were raised petitioners’ request for relief from the proposed collection action was denied opinion petitioners received statutory notices of deficiency for each of the years in issue accordingly petitioners cannot contest the underlying deficiencies for and sec_6330 b 114_tc_604 114_tc_176 where the validity of the underlying tax_liability is not properly in issue we review respondent’s determination for an --- - abuse_of_discretion sego v commissioner supra pincite sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a person when demand for payment of that person's liability for taxes has been made and the person fails to pay those taxes the lien arises when the assessment is made sec_6322 sec_6323 requires the secretary to file an ftl notice if such lien is to be valid against any purchaser holder of a security_interest mechanic's lienor or judgment lien creditor lindsay v commissioner tcmemo_2001_285 sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice ie the hearing notice of the filing of a notice of lien under sec_6323 the hearing notice must be provided not more than business days after the day the ftl notice is filed sec_6320 sec_6320 further provides that the taxpayer may request administrative review of the matter in the form of an appeals_office hearing within the 30-day period beginning on the day after the 5-day period described above the appeals_office hearing generally shall be conducted consistent with the procedures set forth in sec_6330 d and e sec_6320 c petitioners claim that the ftl notices were filed on date when the register’s office recorded the ftl notices - - and therefore respondent did not follow sec_6320 a because he sent the hearing notices on date respondent claims that the ftl notices were filed on date the date of mailing and therefore the hearing notices were sent to petitioners within days of the filing of the ftl notices as required by sec_6320 irrespective of whether the date of filing of the ftl notices was august as respondent contends or august as petitioners contend respondent complied with sec_6320 sec_6320 requires that the hearing notice be given not more than business days after the date of the filing of the notice of lien_date the date respondent issued the hearing notices to petitioners 1s not more than business days after august or petitioners have failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded rule b accordingly we conclude that respondent’s determination to proceed with collection with respect to petitioners’ and tax years was not an abuse_of_discretion to reflect the foregoing decision will be entered for respondent
